DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 7, 8, 10, 13, 14, 16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAMMOTO et al. (US 2013/0197696 A1) in view of Stocker et al. (US 6,224,459 B1).

	Regarding claims 7, 13 and 19, NAMMOTO et al. discloses a robot control apparatus configured to control a robot and robot control method controlling a robot so as to mount a first component supported by a hand of the robot driven by an actuator to a second component (i.e. robot control apparatus 10 brings the first component 200 into contact with the second component 210) [0145; FIG. 1], comprising:
a detector configured to detect a half-mounted-state of the first component (i.e. the robot apparatus 1 can determine a contact state of the first component 200 and a second component 210 on the basis of the detection values of the force sensor 20d, the contact state interpreted as the half-mounted state) [0116; FIG. 1]; and
a controller having a microprocessor and a memory (i.e. robot control apparatus 10 includes a table storing unit 103, a selecting unit 104, a control unit 105, a control storing unit 106, and an image acquiring unit 107; part of the functions of the robot control apparatus 10 may be realized by a computer system comprising a memory card or a storage device such as a magnetic hard disk incorporated in the computer system ) [0105, 0411; FIG. 3], wherein the memory is configured to function as a memory unit configured to store a correspondence-relation between a plurality of half-mounted-states of the first component and an optimal action of the robot giving the highest reward for each of the plurality of half-mounted-states (i.e. table storing unit 103 stores the detection values fx, fy, fz, nx, ny, and nz detected by the force sensor 20d discretized for each of contact states p1 to p8 and the corresponding detection values in a table format, wherein detection values after the discretization of the state p1 are fx=1, fy=1, fz=1, nx=-1, ny=0, and nz=0, with values -1, 0, and +1 in FIGS. 6 to 8 represent directions of forces and moments, the detection values interpreted as the rewardable action of the robot) [0151], and wherein the microprocessor is configured to function as an actuator controller configured to identify an optimal action of the robot corresponding to the half-mounted-state detected by the detector based on the correspondence-relation stored in the memory (i.e. control unit 105 reads out, on the basis of the transition information output by the selecting unit 104, command values for transition from the contact states to the next target states  stored in the table storing unit 103) [0112] and to control the actuator in accordance with the optimal action (i.e. control unit 105 selects, on the basis of the transition information output by the selecting unit 104, a command value stored in the table storing unit, where angles (θx, θy, θz) and forces (fx, fy, fz) are stored in association with each other in a table format as command values for controlling the manipulator unit 20b and the gripping unit 20c for each of states transitioned from the present contact states to the next target states) [0155, 0176; FIGS. 6-9].
	NAMMOTO et al. does not specifically teach the storing of the above correspondence-relation and optimal action of the robot obtained by reinforcement learning. 
	However, Stocker et al. discloses a method comprising a learning step in which the robot is adjusted under manual control from a first position in which the holding means is aligned with the inspection station, to a second position in which the holdings means is aligned with the grinding chuck, and during this mode, the movements of the robot along at least its X and Z axes as well as its Y axis, are noted and stored in a memory associated with a computer controlling the robot, and subsequent automatic operation thereof is effected by instructing the computer to follow a path determined by the co-ordinates stored in the said memory so as to replicate the movements previously effected under manual control (¶26).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of NAMMOTO et al. to apply the learning step and memory features as taught by Stocker et al. in the memory of NAMMOTO et al. in order to allows the deliberate eccentric placement of the component so that where peripheral damage happens to occur, the component can be re-ground about a new center, so as to remove the unwanted damaged peripheral region. 

	Regarding claims 8 and 14, neither NAMMOTO et al. nor Stocker et al. disclose the robot control apparatus according to claims 7 and 13, wherein the optimal action is defined by a combination of an angle indicating a movement direction of the hand, a movement amount of the hand along the movement direction, and a rotation amount of the hand relative to the movement direction.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of NAMMOTO et al. to include wherein the optimal action is defined by a combination of an angle indicating a movement direction of the hand, a movement amount of the hand along the movement direction, and a rotation amount of the hand relative to the movement direction, since the teachings of NAMMOTO et al. facilitate control of motion of the robot to insert a component into a hole.

	Regarding claims 10 and 16, neither NAMMOTO et al. nor Stocker et al. disclose the robot control apparatus according to claims 7 and 13, wherein the memory further configured to store the correspondence-relation between the plurality of half-mounted-states of the first component from a start of mounting to an end of mounting and an optimal action corresponding to each of the plurality of half-mounted-states.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of NAMMOTO et al. to include wherein the memory further configured to store the correspondence-relation between the plurality of half-mounted-states of the first component from a start of mounting to an end of mounting and an optimal action corresponding to each of the plurality of half-mounted-states, since the teachings of NAMMOTO et al. facilitate storing the state data to insert a component into a hole.

	Regarding claim 20, neither NAMMOTO et al. nor Stocker et al. disclose the robot control method according to claim 19, further comprising:
	a prior step mounting the first component to the second component by an operator before 	performing the reinforcement learning step, wherein an action of the robot in the 	reinforcement learning step is determined based on an action pattern of the operator grasped 	in the prior step in the reinforcement learning step.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of NAMMOTO et al. to include a prior step mounting the first component to the second component by an operator before performing the reinforcement learning step, wherein an action of the robot in the reinforcement learning step is determined based on an action pattern of the operator grasped 	in the prior step in the reinforcement learning step, since the teachings of NAMMOTO et al. facilitate mounting a component on another and since the teachings of Stocker et al. facilitate user input and evaluation.

	Regarding claim 21, neither NAMMOTO et al. nor Stocker et al. disclose the robot control method according to claim 20, wherein the action of the robot in the reinforcement iearning step is determined excluding actions not selected by the operator based on the action pattern of the operator grasped in the prior step in the reinforcement learning step.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of NAMMOTO et al. to include wherein the action of the robot in the reinforcement iearning step is determined excluding actions not selected by the operator based on the action pattern of the operator grasped in the prior step in the reinforcement learning step, since the teachings of NAMMOTO et al. already facilitate operation without operator input.



5.	Claim(s) 9, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAMMOTO et al. (US 2013/0197696 A1) in view of Stocker et al. (US 6,224,459 B1) as applied to claims 7, 8, 10, 13, 14, 16, and 19-21 above, and further in view of Nonaka et al. (US 5,814,959 A).

Regarding claims 9 and 15, neither NANNOTO et al. nor Stocker et al. disclose the robot control apparatus according to claims 7 and 13, wherein the detector further configured to detect a translational force and a moment acting on the hand to detect the half-mounted-state of the first component based on the translational force and the moment detected.
	However, Nonaka et al. discloses a force sensor 13 which senses a 3-degrees-of-freedom translation force and a 3-degrees-of-freedom moment and a gripper 14 as an end effector (¶32).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of NAMMOTO et al. to include the features of Nonaka et al. in order to provide a method and apparatus for obtaining an appropriate result of control over an object by calculating the gyro-moment from other means, and subtracting from the sensed value the gravity force, inertial force and gyro-moment of the rotating body occurring between the sensor and the point of contact to thereby obtain the external force at the point of contact and use the external force for controlling purposes.

Regarding claims 11 and 17, neither NANNOTO et al. nor Stocker et al. nor Nanaka et al. disclose the robot control apparatus according to claims 9 and 15, wherein each of the plurality of half-mounted-states of the first component is defined in a plane defined based on the translational force and the moment detected by the detector, in which a misalignment occurs between an axis of the hand and an axis of the second component, and wherein the microprocessor is further configured to identify the optimal action in the plane.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of NAMMOTO et al. in view of Stocker et al. and Nanaka et al. to include wherein each of the plurality of half-mounted-states of the first component is defined in a plane defined based on the translational force and the moment detected by the detector, in which a misalignment occurs between an axis of the hand and an axis of the second component, and wherein the microprocessor is further configured to identify the optimal action in the plane, since the teachings of Nanaka et al. facilitate translational force and moment detection to obtain the external force at the point of contact.

6.	Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAMMOTO et al. (US 2013/0197696 A1) in view of Stocker et al. (US 6,224,459 B1) as applied to claims 7, 8, 10, 13, 14, 16, and 19-21 above, and further in view of Yamazaki et al. (US 10,717,196 B2).

	Regarding claims 12 and 18, neither NANNOTO et al. nor Stocker et al. disclose the robot control apparatus according to claims 9 and 15, wherein the detector comprises a 6-axis force sensor disposed on an end of the hand.
	However, Yamazaki et al. discloses a six-axis force sensor 17 is interposed between the hand unit 13 and the tip of the arm unit of the robot 14 (¶15).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of NAMMOTO et al. to include the features of Yamazaki et al. in order to estimate a force acting on the hand unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY P KING/Examiner, Art Unit 3664